DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/10/2020. 
The Examiner acknowledges the preliminary amendment filed on 10/16/2020 in which claim amendments were submitted. 
Claims 21-40 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/10/2020 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of Claims 21 to 40 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a computer-implemented method (i.e. a process) in claims 21-31 and a system in claims 32-40. As such, the claimed invention falls into the broad statutory 

Step 2A, Prong 1
Each of Claims 21 to 40 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 21 to 40 recite steps or instructions involving rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Accordingly, each of Claims 21 to 40 recites an abstract idea.
Specifically, independent Claim 21 (and its dependent Claims 22 to 31) recites a computer-implemented method comprising: 
as implemented by an interactive computing system (additional element)configured with specific computer-executable instructions, 
selecting a plurality of users eligible to play an instance of a video game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);  
for each user of the plurality of users, associating the user with at least one other user of the plurality of users to create a set of matchmaking user groups, the set of matchmaking user groups comprising a potential set of users to play the instance of the video game together (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 
accessing user data for each user of the plurality of users, the user data corresponding to the user's interaction with the video game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);  
for each matchmaking user group of the set of matchmaking user groups, assigning a group score to the matchmaking user group, wherein the group score is based at least in part on a user score determined for each user within the matchmaking user group, and wherein the user score is based at least in part on the application of the user data for each user within the matchmaking user group to a parameter function (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);  
selecting a matchmaking user group from the set of matchmaking user groups based at least in part on the group score assigned to each matchmaking user group of the set of matchmaking user groups (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
assigning users of the matchmaking user group selected from the set of matchmaking user groups to play the instance of the video game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of 

Independent Claim 32 (and its dependent Claims 33 to 40) recites a system comprising: 
an electronic data store (additional element) configured to store user data for users of a video game;  
a hardware processor (additional element) in communication with the electronic data store, the hardware processor configured to execute specific computer-executable instructions to at least: 
select a plurality of users eligible to play an instance of a video game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);  
create a set of matchmaking user groups by associating each user of the plurality of users with at least one other user of the plurality of users, wherein the set of matchmaking user groups comprise a potential match plan to play the instance of the video game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);  
access user data for each user of the plurality of users, the user data corresponding to the user's interaction with the video game (rule for conducting a game involving managing interactions between people, namely, humans following 
for each matchmaking user group of the set of matchmaking user groups, assign a group score to the matchmaking user group, wherein the group score is based at least in part on a user score determined for each user within the matchmaking user group, and wherein the user score is based at least in part on the application of the user data for each user within the matchmaking user group to a parameter function (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
select a matchmaking user group from the set of matchmaking user groups based at least in part on the group score assigned to each matchmaking user group of the set of matchmaking user groups (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
assign users of the matchmaking user group selected from the set of matchmaking user groups to play the instance of the video game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG). 

Further, dependent Claims 22 to 31 and 33 to 40 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 21 and 32 (and their respective dependent Claims 22 to 31 and 33 to 40) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 21 and 32), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: an electronic data store and a hardware processor are generically recited computer elements in independent Claims 21 and 32 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a 
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a hardware processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 21 and 32 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 21 and 32 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 




Step 2B

None of Claims 21 to 40 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of an electronic data store configured to store user data for users of a video game; and a hardware processor in communication with the electronic data store, the hardware processor configured to execute specific computer-executable instructions.  
These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 21 to 40 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified generic computer limitations in Claims 21 to 40 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
Thus, for at least the above reasons, the apparatuses of Claims 21 to 40 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 21 to 40 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 21 and 32 (and their dependent Claims 22 to 31 and 33 to 40) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 21 to 40 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a 
Accordingly, Claims 21 to 40 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0097287 A1 to Postrel in view of U.S. Patent Application Publication 2016/0001186 A1 to Marr et al. 

Regarding Clam 21, and similarly recited Claim 32, (New) Postrel discloses a computer-implemented method comprising: 
as implemented by an interactive computing system configured with specific computer-executable instructions (figs. 1-3), 
selecting a plurality of users eligible to play an instance of a video game (figs. 1-6, paragraphs [0035]-[0039], [0042]-[0049] discloses player requests to a gaming server to be matched against another player and the players being chosen by the gaming server for matching); 
accessing user data for each user of the plurality of users, the user data corresponding to the user's interaction with the video game (figs. 1-6, paragraphs [0035]-[0039], [0042]-[0049] discloses gaming server matching players based on profile of each player and one or more player matching algorithms); and 
assigning users of the matchmaking user group selected from the set of matchmaking user groups to play the instance of the video game (paragraphs [0035]-[0039], [0042]-[0049] discloses after players have been chosen to be matched, game play is initiated between the players). 
 
However, Postrel does not explicitly disclose “for each user of the plurality of users, associating the user with at least one other user of the plurality of users to create a set of matchmaking user groups, the set of matchmaking user groups comprising a potential set of users to play the instance of the video game together; for each matchmaking user group of the set of matchmaking user 

In a related invention, Marr discloses:
for each user of the plurality of users, associating the user with at least one other user of the plurality of users to create a set of matchmaking user groups, the set of matchmaking user groups comprising a potential set of users to play the instance of the video game together (fig. 1A, scoring engine 122; [0010], [0064], [0086]-[0087], [0118]-[0119] discloses using a scoring engine and user profile to match each player into a grouping); 
for each matchmaking user group of the set of matchmaking user groups, assigning a group score to the matchmaking user group, wherein the group score is based at least in part on a user score determined for each user within the matchmaking user group, and wherein the user score is based at least in in part on the application of the user data for each user within the matchmaking user group to a parameter function (fig. 1A, scoring engine 122; [0064], [0086]-[0087], [0110]-[0114], [0118]-[0119] discloses using a scoring engine and user profile to match each player);   
selecting a matchmaking user group from the set of matchmaking user groups based at least in part on the group score assigned to each matchmaking user group of the set of matchmaking user groups ([0110]-[0114], [0118]-[0119]). 
Postrel generally discloses a networked, online gaming system including a plurality of players, each operating a game playing computer interconnected over a network with a gaming server 

Regarding Claim 22, and similarly recited Claim 33, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, wherein the group score comprises an aggregation of the user score determined for each user within the matchmaking user group (Marr, [0113]-[0114] discloses scoring engine may automatically select the potential match having the highest match score, automatically select a potential match based on aggregate potential matches, etc.). 

Regarding Claim 23, and similarly recited Claim 34, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, wherein the user score determined for each user comprises a churn risk that indicates the likelihood that the user does not play the video game within a threshold period of time subsequent to playing the instance of the video game (Marr, [0128]-[0129], [0149]).  

Regarding Claim 24, and similarly recited Claim 35, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, wherein the group score is based at least in part on a 

Regarding Claim 25, and similarly recited Claim 36, (New) Postrel in view of Marr discloses the computer-implemented method of claim 24, wherein the first user score is based at least in part on the application of user data for the first user as a first input to the parameter function and user data for the second user as a second input to the parameter function, and wherein the second user score is based at least in part on the application of the user data for the second user as the first input to the parameter function and the user data for the first user as the second input to the parameter function (Marr, [0113]-[0114], [0140]-[0141]).  

Regarding Claim 26, and similarly recited Claim 37, (New) Postrel in view of Marr discloses the computer-implemented method of claim 24, wherein the first user score and the second user score differ (Marr, [0116]-[0120]).  

Regarding Claim 27, and similarly recited Claim 38, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, wherein the parameter function is generated based at least in part on the application of historical user data of a set of users to a machine learning algorithm (Marr, [0098], [0117] discloses   the system may assess possible matches driven through rules or machine learning heuristics that facilitate searching various permutations of potential matches in a reasonable time). 

Regarding Claim 28, and similarly recited Claim 39, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, further comprising predicting a match outcome for 

Regarding Claim 29, and similarly recited Claim 40, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, wherein selecting the matchmaking user group of the set of matchmaking user groups comprises solving a minimum weight matching problem based at least in part on the group score assigned to each matchmaking user group of the set of matchmaking user groups (Marr, [0089]-[0090], [0129]. 

Regarding Claim 30, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, further comprising: 
determining that at least one user of the plurality of users is no longer available (Postrel, [0038]-[0039]; Marr, [0154]-[0157], [0205]-[0212]); 
selecting an updated plurality of users eligible to play the instance of the video game that omits the at least one user who is no longer available (Postrel, [0038]-[0039]; Marr, [0154]-[0157], [0205]-[0212]); and 


Regarding Claim 31, (New) Postrel in view of Marr discloses the computer-implemented method of claim 21, wherein the set of matchmaking user groups comprises a set of user pairs (Marr, [0116]).  

Conclusion
Claims 21-40 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715